UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
UNITED STATES OF AMERICA CASE NO. 18-cr-00047-01
VERSUS JUDGE ELIZABETH FOOTE
MARIE KEMP MAGISTRATE JUDGE HORNSBY
ORDER

In the above-captioned matter, the Court has reviewed all of the pleadings
submitted with regard to the motion to suppress [Record Document 18] filed by the
Defendant, Marie Kemp (“Kemp”), including the transcripts of both suppression hearings
[Record Documents 37 & 39] and the Magistrate Judge’s Report and Recommendation
(“R&R”) [Record Document 41]. Kemp has filed an objection to the R&R [Record
Document 42]; the Government responded to that objection and urged the Court to adopt
the R&R [Record Document 48]; and Kemp filed another response thereto [Record
Document 49]. The matter is now fully briefed and ripe for the Court’s decision.

The Court agrees with the Magistrate Judge’s findings and conclusions set forth in
the R&R and agrees that the motion to suppress should be denied. The Court further
notes that the R&R was issued after a protracted hearing on the matter, which included
a several-month continuance for Kemp to gather additional evidence and the submission
of post-hearing briefing. Despite two hearings on this matter and the lengthy period in
between, Kemp’s objection to the R&R attaches 138 pages of documentation which
constitutes new evidence that was not introduced at either prior hearing. Kemp’s filings

include no explanation as to why this evidence can or should be considered by the Court
now, why it was not introduced during either of the suppression hearings, nor does it
acknowledge that the documents are not part of the record. In the absence of good
cause, the Court declines to reopen the hearing in this matter in order to allow Kemp to
present evidence that could have been introduced at either of the prior hearings. That
said, the Court notes that Kemp has not asked the Court to reopen the record to introduce
these documents. More importantly, Kemp’s objection does not analyze the significance
of these particular records nor does it, either alone or in conjunction with proffered
arguments, satisfy her burden of proving a Tweel violation. For these reasons, IT IS
ORDERED that Kemp’s motion to suppress [Record Document 18] is DENIED.
THUS DONE AND SIGNED this day of October, 2019.
C CE. FOOTE
UNITED STATES RICT JUDGE

   
